Citation Nr: 1828390	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  12-11 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hives, to include as secondary to sarcoidosis.

2.  Entitlement to service connection for spleen condition, to include as secondary to sarcoidosis.

3.  Entitlement to service connection for gastritis, to include as secondary to sarcoidosis.

4.  Entitlement to service connection for sleep apnea, to include as secondary to sarcoidosis.

5.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.

6.  Entitlement to a rating in excess of 30 percent for sarcoidosis.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Chuck R. Pardue, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1974 to August 1996.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2009, September 2011, and March 2017 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in July 2015 where the Board remanded the case to afford the Veteran an opportunity to have a hearing before the Board.  

The Veteran testified before the Board at a hearing in January 2018.  A transcript of the hearing is of record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claims.  The Veteran has submitted additional evidence.  

In addition, following the February 2012 and October 2013 statement of the cases and the September 2013 supplemental statement of the case, VA added additional medical evidence to the Veteran's file.  Pertinent evidence is initially reviewed by the agency of original jurisdiction (AOJ).  Additional pertinent evidence that becomes available after the RO's statement of the case but prior to certification to the Board is to be addressed in an additional supplemental statement of the case.  38 C.F.R. § 19.31(b) (2017).  After certification to the Board, such evidence must be referred back to the AOJ for initial review.  38 C.F.R. § 20.1304(c) (2017).  Exceptions are when the Veteran or his representative waives this review right, or when the Board grants the benefit being sought in full.  Id.  

In the Veteran's case, the Veteran waived AOJ review of any new evidence in an August 2017 statement.  Accordingly, appellate review may proceed without prejudice to the Veteran.

The record indicates the Veteran filed a claim for TDIU in January 2017 based in part on service-connected disabilities before the Board.  Thus, the issue of TDIU is currently before the Board.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a claim for TDIU, either expressly raised by the appellant or reasonably raised by the record, is part of the claim for an increased rating).

The issues of entitlement to service connection for spleen condition, an increased rating for sarcoidosis, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's hives, also diagnosed as urticaria, were caused or aggravated by the Veteran's service-connected sarcoidosis.

2.  The Veteran's gastritis was caused or aggravated by the Veteran's service-connected sarcoidosis.

3.  The Veteran's sleep apnea was caused or aggravated by the Veteran's service-connected sarcoidosis.

4.  Throughout the appeal period, the Veteran's service-connected type II diabetes mellitus required daily injections of insulin and a restricted diet but not regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hives, also diagnosed as urticaria, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

2.  The criteria for service connection for gastritis have been met.  38 U.S.C.         §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

3.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.   §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

4.  The criteria for an initial rating in excess of 20 percent for type II diabetes mellitus are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Regarding the claims seeking entitlement to service connection for hives, gastritis, and sleep apnea, any error in VA's duties to notify or assist is harmless, as the claims are being granted herein.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.  

Service Connection Claims

The Veteran and his attorney contend the Veteran is entitled to service connection for his hives and gastritis on a secondary basis as they contend the Veteran's service-connected sarcoidosis has caused his hives and gastritis.  The Veteran and his attorney contend he is entitled to service connection for his sleep apnea under the direct service connection theory of entitlement.  As the evidence supports a finding that the Veteran is entitled to service connection for all three conditions on a secondary basis, this analysis will primarily focus on the secondary theory of service connection.  Regardless of the theory of service connection, the decision is fully favorable to the Veteran on these three claims.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310, secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

38 U.S.C. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Here, the balance of the evidence supports a finding that the Veteran is entitled to service connection for hives, gastritis, and sleep apnea.  The Veteran has a current diagnosis of hives as the Veteran has been diagnosed with hives since 2008.  The Veteran has a current diagnosis of gastritis as the Veteran was first diagnosed with gastritis in January 2009.  The Veteran has a current diagnosis of sleep apnea as an August 2008 private sleep study shows the Veteran has obstructive sleep apnea.   In terms of the second element of secondary service connection, evidence of a service-connected disability, the Veteran has been service-connected for sarcoidosis since September 1996.  Therefore, the first two elements of the claim seeking service connection for hives, gastritis, and sleep apnea on a secondary basis are established. 

The key inquiry is whether the Veteran's service-connected sarcoidosis has caused or aggravated the Veteran's hives, gastritis, or sleep apnea.  Here, a private physician, Dr. T.S., opined separately in December 2017 that the Veteran's hives/urticaria, gastritis, and sleep apnea have each developed as a secondary condition to the Veteran's sarcoidosis.  In support of the opinion, Dr. T.S. explained that the medical literature, a review of the Veteran's medical records, and the December 2017 examination of the Veteran support the conclusions.  The Board places great probative weight on the opinion of Dr. T.S. as he examined the Veteran, reviewed his medical records, and cited to medical literature in support of his opinion.

In addition, in terms of the Veteran's sleep apnea, G.G., a nurse practitioner, opined in August 2017 that it is more likely than not that the Veteran's sleep apnea is "secondary to, related to, and/or aggravated" by his sarcoidosis.  In support of her opinion, the nurse practitioner provided a detailed discussion of the medical literature on sarcoidosis and sleep apnea.  As such, the Board places great probative weight on the opinion of the nurse practitioner.

Given the above medical nexus opinions, the Board finds that the balance of the evidence supports a finding that there is a medical nexus establishing a connection between the Veteran's service-connected sarcoidosis and his hives, gastritis, and sleep apnea.  Therefore, service connection for hives, gastritis, and sleep apnea is granted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
Increased Rating Claim

The Veteran and his attorney generally contend the Veteran is entitled to an initial rating in excess of 20 percent for the Veteran's service-connected type II diabetes mellitus.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155;           38 C.F.R. § 4.1. 

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges that with respect to a claim for an increased rating for an already service-connected disability, a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is currently rated at 20 percent for type II diabetes mellitus under Diagnostic Code 7913.  38 C.F.R. § 4.119.  

The rating criteria for the endocrine system, including diabetes, have been revised during the course of the Veteran's appeal, effective December 10, 2017.  When a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant applies.  VAOPGCPREC 11-97 (Mar. 24, 1997).  However, revised statutory or regulatory provisions may not be applied to any time period prior to the effective date of the change.  38 U.S.C. § 7104(c); VAOPGCPREC 3-2000 (Apr. 10, 2000).  Accordingly, the disability must be rated according to both the old and new rating criteria, and the Veteran must receive the benefit of the more favorable rating schedule.

Under the criteria effective prior to December 10, 2017, type II diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent rating is warranted when it requires insulin and restricted diet, or; oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when diabetes requires insulin, a restricted diet, and regulation of activities.  A 60 percent evaluation is warranted when diabetes requires insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A total evaluation of 100 percent is warranted when diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities, avoidance of strenuous occupational and recreational activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R.       § 4.119 (prior to December 10, 2017).

Under the criteria effective December 10, 2017, a 20 percent rating is warranted when diabetes requires one or more daily injections of insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted when diabetes requires one or more daily injections of insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when diabetes requires one or more daily injections of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injections of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Under both versions of the rating criteria, compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

The term "regulation of activities" contained in Diagnostic Code 7913 means that a claimant must have a medical need to avoid strenuous occupational or recreational activities and thus medical evidence of limitation of activities is required.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that management of the Veteran's type II diabetes mellitus requires a regulation of activities, which is a prerequisite for a 40 percent rating under both the criteria effective prior to and from December 10, 2017.  See Camacho, 21 Vet. App. 360 (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation).  VA examinations in January 2013 and February 2017 illustrate the management of the Veteran's type II diabetes mellitus requires the use of an oral hypoglycemic agent and a restricted diet, which is consistent with the 20 percent rating criteria.  At a July 2017 VA examination, the VA examiner noted that the Veteran requires regulation of activities in the form of checking him blood glucose levels three times a day and that he has to plan his day around his blood glucose readings.  The Veteran reported having to return home if his blood glucose levels drop, and that he has to sit down to eat candy and monitor his levels until they rise.  The Board deems that this does not meet the VA requirements for regulation of activities as is required by Camacho noted above where regulation of activities means that a claimant must have a medical need to avoid strenuous occupational or recreational activities and thus medical evidence of limitation of activities is required.  21 Vet. App. at 363-64.

In addition, at the January 2018 Board hearing, when asked about whether doctors have regulated his activities, the Veteran stated that doctors have told him to exercise and walk as much he can.  See Board Hearing Transcript, pages 12-13.  The Veteran participates in the VA MOVE program.  This evidence and the January 2013 and February 2017 VA examinations support a finding that the Veteran's activities are not regulated.  

As a preponderance of the evidence is against a finding that the Veteran's type II diabetes mellitus requires a regulation of activities, a rating in excess of 20 percent is not warranted.

Regarding any compensable complications of diabetes, the Veteran is separately service-connected for peripheral neuropathy of the bilateral lower extremities secondary to diabetes and the evaluation of those disabilities are not currently before the Board.  There is no indication of any other complications of diabetes that may warrant a separate compensable evaluation.

As such, the weight of the evidence is against a finding that a rating in excess of 20 percent for diabetes mellitus is warranted for any period under the rating criteria effective prior to or from December 10, 2017.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.  § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hives is granted.

Service connection for gastritis is granted.

Service connection for sleep apnea is granted.

Entitlement to an initial rating in excess of 20 percent for the entire period on appeal for type II diabetes is denied.


REMAND

The Board finds that additional development is needed prior to adjudication of the remaining issues on appeal.

Spleen Condition 

The Veteran and his attorney contend the Veteran's service-connected sarcoidosis has caused his spleen condition.  The Veteran was afforded a VA examination for his spleen condition in July 2010 where during the examination the VA examiner noted the Veteran had splenomegaly (an enlarged spleen) and tenderness to palpation.  At the conclusion of the examination, the examiner provided no diagnosis for the spleen condition "because there is no pathology to render a diagnosis.  There is no residual of vascular infarction."  In regards to whether the Veteran's claimed spleen condition is related to service or his service-connected sarcoidosis, the VA examiner opined "[t]he current diagnosis is not service related because it is medically impossible to relate the two conditions and there is nothing in the medical record to explain the relationship.  The explanation is there is no spleen abnormality in the records reviewed or on [physical examination]."  However, a review of the record from the July 2010 examination reveals the physical examination and the opinion are inconsistent as the examiner noted an enlarged spleen and tenderness to palpation and then stated in the opinion that there is no spleen abnormality.  Therefore, given the conflict, the Board finds this examination to be inadequate, so a remand for a new examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Sarcoidosis

Concerning the claim for a rating in excess of 30 percent for sarcoidosis, the Veteran attended a VA examination in July 2009 where it was noted he was receiving steroid therapy daily with a dosage of 40 milligrams per day and it was noted he was not taking Coumadin, Heparin, oxygen, or antibiotics.  The Veteran attended an additional VA examination in January 2013 where the examiner noted the Veteran's sarcoidosis does not require the use of oral or parenteral corticosteroid medications, the use of inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The Veteran testified at his January 2018 Board hearing that he uses a nebulizer for his sarcoidosis.  See Board Hearing Transcript, pages 5-6.  

In addition, the VA examiner at the January 2013 examination noted that there was no other organ system involvement due to the Veteran's sarcoidosis.  A September 2011 rating decision granted service connection for hepatic sarcoidosis with cirrhosis of the liver, and a September 2013 rating decision granted service connection for hypertension secondary to sarcoidosis.  Further, this Board decision has granted service connection for hives, gastritis, and sleep apnea, all secondary to sarcoidosis.

Therefore, there is evidence of a change in the Veteran's condition since the January 2013 VA examination given the Veteran's statement at the Board hearing that he uses a nebulizer and given the Veteran has multiple service-connected disabilities secondary to sarcoidosis.  This evidence renders an additional VA examination necessary to evaluate the severity of the Veteran's sarcoidosis.
TDIU

The Veteran filed his application for TDIU in January 2017 where he indicated he last worked full-time in September 2010.  It is noted that the Veteran stated at the January 2018 Board hearing that he works part-time as a pastor at his church and was given the job to help him out financially.  See Board Hearing Transcript, page 8.  

In his January 2017 application for TDIU, the Veteran listed his service-connected disabilities of type II diabetes mellitus, hypertension, and liver failure as the disabilities that prevent him from following any substantially gainful occupation.  The Veteran is not service-connected for liver failure, but he is service-connected for hepatic sarcoidosis with cirrhosis of the liver.  The Veteran underwent a VA examination in February 2017 for his type II diabetes mellitus and hypertension where the examiner noted the conditions cause no functional impact.  The Veteran underwent an additional VA examination in July 2017 for both type II diabetes mellitus and hypertension.  For the Veteran's type II diabetes mellitus, the VA examiner stated from the Veteran's subjective reports that the functional impact of the condition is that it impacts his ability to work because he feels exhausted and finds himself nodding and sleeping at work.  In addition, the Veteran has to go home to manage blood glucose levels.  The examiner noted the Veteran lost 2 to 4 weeks of work in the preceding 12 months.  For the Veteran's hypertension, the examiner stated the functional impact is that the Veteran lost more than 5 weeks of work in the past 12 months and that the Veteran feels like he is going to pass out when his blood pressure is elevated.  
  
The Board notes that in December 2017, a private physician, T.S., stated the functional impact of the Veteran's service-connected liver condition and now service-connected gastritis, hives, and sleep apnea disabilities is that "the acute and chronic symptoms interfere with all forms of physical and sedentary occupational tasks."  Dr. T.S. provided this exact same opinion for each of the four disabilities without providing any rationale or examples to support the opinion as is requested by the disability benefits questionnaire.    

As the Veteran is now service-connected for additional disabilities and the Board is remanding the claim for service connection for spleen condition and the claim for an increased rating for sarcoidosis due to evidence of a change in the condition, the TDIU claim is inextricably intertwined with the claims being remanded.  Therefore, additional development is needed to determine the functional impact of the Veteran's service-connected disabilities individually and collectively.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from March 2018 to the present.

Contact the Veteran and afford him the opportunity to identify or submit any pertinent evidence in support of his claim, to include records of any private treatment.  Based on his response, attempt to procure copies of all records which have not been obtained from identified treatment sources.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any spleen disability.  

After completing all indicated tests and studies, the examiner is to answer the following questions:

A)  Provide a diagnosis for any spleen disability that has existed during the pendency of the claim (since February 2010).

B)  Please identify the likely etiology of each diagnosed spleen disability.  Specifically, respond to the following questions:

i)  If a spleen condition is diagnosed, is it at least as likely as not (a 50% or greater probability) that the Veteran's spleen condition is related to his service?

ii)  If a spleen condition is diagnosed, is it at least as likely as not (a 50% or greater probability) that the Veteran's spleen condition was caused by the Veteran's service-connected sarcoidosis?

iii)  If a spleen condition is diagnosed, is it at least as likely as not (a 50% or greater probability) that the Veteran's spleen condition was aggravated (that is, any increase in severity beyond the natural progress of the condition as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected sarcoidosis?  

If it is found that the Veteran has a spleen disability that has been aggravated by his service-connected sarcoidosis disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination with the appropriate expert to determine the severity of his service-connected sarcoidosis.  His electronic claims file must be made available to the examiner for review in connection with the examination.  All tests deemed necessary should be performed and all findings should be reported in detail.  The appropriate Disability Benefits Questionnaire(s) (DBQs) should be used for this purpose.

4.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination or examinations with an appropriate examiner or examiners to determine the functional impairment from his service-connected disabilities.  His electronic claims file must be made available to the examiner(s) for review in connection with the examination.  All tests deemed necessary should be performed and all findings should be reported in detail.  

After completing all indicated tests and studies, the examiner is to respond to the following:

The examiner is requested to provide an opinion on the functional impairment caused by the Veteran's service-connected disabilities (depressive disorder with depressive features associated with diabetes mellitus, sarcoidosis, diabetes mellitus associated with sarcoidosis, bilateral lower extremity peripheral neuropathy associated with diabetes mellitus, hepatic sarcoidosis with cirrhosis of the liver associated with sarcoidosis, gall bladder condition, and hypertension associated with sarcoidosis, hives/urticaria, gastritis, and sleep apnea) singularly and jointly, on his daily life.

In so doing, the examiner should take into consideration his level of education, special training, and previous work experience, as reflected by the evidence of record.  The examiner must not consider his age or any impairment caused by nonservice-connected disabilities.

The examiner should provide a complete rationale for any opinion(s) rendered.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 




______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


